                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )     CASE NO. 3:02-CR-151-WKW
                                          )              [WO]
LEWIS McKENZIE                            )

                                     ORDER

      Before the court is Defendant Lewis McKenzie’s pro se motion for a reduction

of his sentence based upon his rehabilitative efforts while incarcerated. (Doc.

# 158.) The United States opposes the motion. (Doc. # 160.) For the reasons below,

Mr. McKenzie’s motion is due to be denied.

      Mr. McKenzie currently is serving a term of imprisonment for drug

distribution and firearms offenses. The court’s authority to modify that sentence “is

narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194–95

(11th Cir. 2010). Modification is prohibited except in three narrow circumstances:

      (1) where the Bureau of Prisons has filed a motion and either
      extraordinary and compelling reasons warrant a reduction or the
      defendant is at least 70 years old and meets certain other requirements,
      see 18 U.S.C. § 3582(c)(1)(A); (2) where another statute or Federal
      Rule of Criminal Procedure 35 expressly permits a sentence
      modification, see id. § 3582(c)(1)(B); or (3) where a defendant has been
      sentenced to a term of imprisonment based on a sentencing range that
      was subsequently lowered by the [U.S. Sentencing] Commission and
      certain other requirements are met, see id. § 3582(c)(2).

Phillips, 597 F.3d at 1195. None of those circumstances exists here. The Bureau of
Prisons has not filed a motion. The United States has not moved to reduce Mr.

McKenzie’s sentence based on substantial assistance to the government. Fed. R.

Crim. P. 35(b)(1). Congress has not enacted a statute permitting a sentencing

modification that affects Mr. McKenzie’s sentence, and Mr. McKenzie’s guideline

range has not been lowered by the U.S. Sentencing Commission. Additionally, Mr.

McKenzie has not identified an “arithmetical, technical, or other clear error” in his

sentence within fourteen days of his sentencing. Fed. R. Crim. P. 35(a). As a result,

the court has no jurisdiction to reduce McKenzie’s sentence.

      Mr. McKenzie is commended for participating in programs, taking classes,

and developing new skills. The court also is empathetic to his family situation,

namely, the loss of his brothers and his parents’ declining health. But at the same

time, the sentence imposed was based on the sentencing factors in 18 U.S.C.

§ 3553(a) and the governing law, and Congress has not authorized the sentencing

relief that McKenzie seeks. For the reasons above, it is ORDERED that Mr.

McKenzie’s motion (Doc. # 158) is DENIED.

      DONE this 23rd day of July, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                         2
